Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-4, 6-15, 17 and 29-31, drawn to a heterodimeric protein) in the reply filed on 12/2/2020 is acknowledged.
The election of species: “the knob in hole motif is formed by one or more amino acid changes that replaces one or more tyrosine (Y) residues with one or more threonine (T) residues in the first charge polarized core domain”, and species: “IgG hinge region” in the reply filed on 2/4/2021 is acknowledged.
	In response to the interview with the Examiner on 2/16/2021, a preliminary amendment was filed by Applicant. Claims 5-7, 10, 18-28, and 31-42 were canceled in the amendment filed 2/18/2021.
	Amended claims 1-4, 8-9, 11-13, and previously presented claims 14-15, 17, 29-30 are under consideration by the Examiner.
Information Disclosure Statement: 
3.	The information disclosure statement filed on 12/17/2019 has been received and complies with the provisions of 37 CFR §1.97 and §1.98. A signed and dated copy of the PTO-1449 form is attached herewith.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach 
4.	Claims 1-4, 8-9, 11-15, 17, and 29-30 are allowable.

5.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a heterodimeric protein comprising a two polypeptide chains, wherein 
a first polypeptide chain comprises a first subunit of interleukin (IL)-35 at the amino terminus linked by a first charge polarized core domain to a first subunit of IL6 receptor at the carboxy terminus; and 
a second polypeptide chain comprises a second subunit of the IL-35 at the amino terminus linked by a second charge polarized core domain to a second subunit of the IL6 receptor at the carboxy terminus; wherein: 
the first and second subunits of IL-35 are IL12α and IL27β;
the first and second subunits of IL6 receptor are IL6Rα and gp130;
the first charge polarized core domain and the second charge polarized core domain each independently comprise one of: 
a peptide comprising positively charged amino acid residues selected from histidine, lysine and arginine or 
a peptide comprising negatively charged amino acid residues selected from aspartic acid and glutamic acid


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions 


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646